                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




JOE HAND PROMOTIONS, INC.,                            )
                                                      )        Civil No. 03:18-cv-01563-JR
                               Plaintiff(s),          )
                                                      )        ORDER
                       v.                             )
                                                      )
KAREN ELIZABETH MAY,                                  )
                                                      )
                               Defendant(s).          )


       IT IS ORDERED that Plaintiffs unopposed Motion for Dismissal [32] is GRANTED. This

action is DISMISSED with prejudice and without an award of attorneys' fees or prevailing party fees

to Defendant or to her court-appointed counsel.

       Dated this [). OJ(J,..,, day of March, 2019.



                                                          by   drt.~u~s~~
                                                               United States Magistrate Judge
